United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 96-3190
                                  ___________

In re John C. Bestrom, debtor.         *
                                       *
John C. Bestrom,                       *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Bankers Trust Company, as              * District of Minnesota.
Trustee for Holders of DLJ             *
Mortgage Acceptance Corp.,             *
Mortgage Pass-Through                  *
Certificates, Assignee of              *
Mortgagee, Quality Mortgage            *
USA, Inc.,                             *
                                       *
            Appellee.                  *
                                       *
                                  ___________

                            Submitted: March 12, 1997

                                 Filed: May 29, 1997
                                  ___________
Before MAGILL,1 MURPHY, Circuit Judges, and GOLDBERG,2 Judge.
                            ___________


GOLDBERG, Judge.


       Appellant John C. Bestrom (“Bestrom”) seeks to rescind his mortgage agreement
under the Truth In Lending Act, 15 U.S.C. §§ 1601 et seq. (1994) (“TILA”), without
repaying the mortgage lender. Bestrom contends that he should not be required to
repay the loan principal as a condition of exercising the recission rights under TILA
because the lender failed to provide him with notice of his right to rescind the mortgage
within 3 days of the consummation of the transaction, as required under TILA, 15
U.S.C. § 1635(a), 12 C.F.R. § 226.15(b).

       In an adversary proceeding filed by Bestrom against Bankers Trust Company,
assignee of Quality Mortgage USA, Inc. (“Quality Mortgage”), the bankruptcy court3
denied Bestrom’s motion for summary judgment on the grounds that TILA did not
apply. The bankruptcy court found that the pre-bankruptcy loan made by Quality
Mortgage constituted an acquisition loan to obtain title from the prior mortgage holder,
First Bank, N.A. (“First Bank”), to whom Bestrom was already in default. Acquisition
loans are specifically excepted from the recission provision of TILA. 15 U.S.C. §




       1
        The Honorable Frank J. Magill, was an active judge at the time that this case was submitted
and assumed senior status on April 1, 1997, before the opinion was filed.
       2
         The Honorable Richard W. Goldberg, Judge, United States Court of International Trade,
sitting by designation.
       3
       The Honorable Nancy C. Dreher, United States Bankruptcy Court Judge for the District of
Minnesota.

                                                -2-
1635(e)(1)(A). Bestrom appealed the bankruptcy court’s decision to the district court,
and, on July 16, 1996, the district court affirmed.4

       In the instant appeal, Bestrom continues to argue that TILA applies to the loan
transaction. Bestrom contends that the loan was not for the purpose of acquiring title
to the property because First Bank never had legal title to the property in the first place.
Therefore, as a matter of law, the Quality Mortgage loan that Bestrom used to pay
down First Bank’s mortgage could not have been an acquisition loan within the
meaning of TILA. Rather, according to Bestrom, the transaction was a refinancing of
the property. We find that First Bank did have legal title to the property, and therefore,
we affirm the district court.

                                              I.

       In 1976, Bestrom obtained a loan from First Bank to build his home (“the
property”). At that time, he executed a security agreement and mortgage in favor of
First Bank. As a result of financial difficulties, Bestrom defaulted on the payments to
First Bank. First Bank commenced foreclosure proceedings in early 1993, which
resulted in the bank purchasing the property at a publicly held auction on April 6, 1993.
On the same day, First Bank recorded the Certificate of Sale in the Hennepin County
Registrar of Titles. The public sale triggered Bestrom’s state law rights under Minn.
Stat. Ann. § 580.23, subd. 1 (West 1988), to redeem the property within six months
from the date of sale if Bestrom repaid the original loan.

      After the public sale, Bestrom and First Bank entered into several written
agreements extending his state law rights of redemption in order to permit Bestrom to
obtain the necessary financing to redeem the property. The last written agreement


       4
       The Honorable Michael J. Davis , United States District Court Judge for the District of
Minnesota.

                                             -3-
extended Bestrom’s rights of redemption to December 30, 1993. Bestrom failed to
redeem the property, and, pursuant to Minn. Stat. Ann. § 580.12 (West 1988), the
recording of the sale certificate operated as a conveyance to First Bank “of all the right,
title, and interest” in the property upon expiration of the statutory period of redemption.

       On January 4, 1994, First Bank sought to gain possession of the property by
commencing an unlawful detainer action in state court against Bestrom as a hold-over
tenant. On January 20, 1994, the court issued a writ of restitution, which entitled First
Bank to eject Bestrom from the property.

       During the state court proceedings, First Bank and Bestrom continued to discuss
the possibility of Bestrom repurchasing the property. On January 25, 1994, Bestrom
successfully completed the closing of a new loan from Quality Mortgage and began to
execute a series of transactions designed to transfer the mortgage from First Bank to
Quality Mortgage. Using the proceeds of the Quality Mortgage loan, Bestrom gave
First Bank $285,000 to pay off the first mortgage. In return, First Bank conveyed its
interest in the property to Bestrom by quit claim deed. Bestrom also borrowed an
additional $85,222 from Quality Mortgage in order to satisfy a subordinate mortgage
held by Citicorp and to pay the closing costs. Bestrom then executed a Mortgage (the
“Mortgage”) and an Adjustable Rate Note (the “Note”) in favor of Quality Mortgage,
thereby pledging the property as collateral.
       In connection with the loan agreement, Quality Mortgage prepared a federal
Truth-In-Lending disclosure statement dated January 11, 1994. On January 18, 1994,
Bestrom, who was represented by legal counsel at the time, signed a waiver of his
TILA rights to rescind the Note and the Mortgage within 3 days of the signing of the
loan agreement. Prior to the closing of the loan, Quality Mortgage again provided
Bestrom with a federal Truth-in-Lending disclosure statement, dated January 20, 1994,
which set forth the terms of the loan. This second disclosure statement did not give
Bestrom notice of any TILA rights to rescind or cancel the transaction.


                                            -4-
      On April 15, 1994, Quality Mortgage assigned its interest in the Note and the
Mortgage to Bankers Trust. Bestrom made four monthly mortgage payments under the
Note and the Mortgage and then defaulted. Bankers Trust foreclosed its interest in the
Mortgage and purchased the property at a publicly held sale on January 27, 1995.

        The second foreclosure and public sale caused Bestrom to take a number of legal
actions designed to protect his interest in the property. By letter dated July 12, 1995,
Bestrom attempted to exercise his federal rights to rescind the Mortgage transaction
pursuant to TILA. On July 27, 1995, the date that his state law six-month period of
redemption was due to expire, Bestrom filed for relief under Chapter 7 of the
Bankruptcy Code, identified the property as his homestead, and claimed an exemption
in it. On August 30, 1995, Bestrom filed this adversary proceeding against Bankers
Trust, alleging that as a result of Quality Mortgage’s failure to provide him with notice
of his right to rescind the January 25, 1994 Mortgage in violation of TILA, 15 U.S.C.
§ 1635(a), 12 C.F.R. § 226.15(b), the court should void the mortgage security interest,
not require Bestrom to repay the loan, and award him penalties, costs and attorneys
fees under 15 U.S.C. § 1640.

      The bankruptcy court held that TILA did not apply to the Mortgage transaction
between Bestrom and Quality Mortgage because the court found that the loan was
excepted from TILA’s coverage under 15 U.S.C. § 1635(e)(1)(A). This provision
excepts a “residential mortgage transaction,” which is defined as “a transaction in
which a mortgage . . . is created or retained against the consumer’s dwelling to finance
the acquisition or initial construction of such dwelling.” 15 U.S.C. § 1602(w).

       The bankruptcy court determined that the loan transaction between Quality
Mortgage and Bestrom came within the scope of the residential mortgage transaction
exemption because Quality Mortgage’s loan was used to pay off the mortgage held by
First Bank so that Bestrom could acquire title to the property.


                                           -5-
                                           II.

       Bestrom’s appeal rests on whether title to the property passed to First Bank as
a result of the April 6, 1993 public sale, and whether title was re-acquired by Bestrom
from First Bank as a result of the series of transactions commenced on January 25,
1994. We review the bankruptcy court’s legal conclusions with respect to this issue
de novo. Miller v. Farmers Home Administration (In re Miller), 16 F.3d 240, 242-43
(8th Cir. 1994).

        Under Minnesota law, the rule is that once a purchaser acquires a property at a
public sale and the redemption period expires, no further conveyance is necessary for
the title to vest legally and equitably in the purchaser:

      The certificate shall be recorded within 20 days after such sale, and when so
      recorded, upon expiration of the time for redemption, shall operate as a
      conveyance to the purchaser or the purchaser’s assignee of all the right, title, and
      interest of the mortgagor in and to the premises named therein at the date of such
      mortgage, without any other conveyance.

Minn. Stat. Ann. § 580.12 (West 1988).

      In Johnson v. First National Bank of Montevideo, 719 F.2d 270, 276 (8th Cir.
1983), we stated:

      It is long-settled under Minnesota Law that foreclosure extinguishes the
      mortgage and that the purchaser at the foreclosure sale acquires a vested right
      to become the absolute owner of the property upon expiration of the redemption
      period, or, in lieu thereof, to receive the payment of the purchase price plus




                                           -6-
      interest. In Re Klein, 9 F. Supp. 57, 59 (D. Minn. 1934); In Re Stacy, 9
F. Supp. 61, 64 (D. Minn. 1934), and cases cited therein. The mortgagor,
      on the other hand, retains only the equity of redemption, plus the rights to
      possession, rents, and profits of the property during the period of
      redemption. Id.

See also Farmers and Merchants Bank of Preston v. Junge, 458 N.W.2d 698, 700
(Minn. Ct. App. 1990) (“It is established law that title to property purchased at a
mortgage foreclosure vests upon expiration of the redemption period.”).

        In the present case, First Bank gained title to the property because, after
purchasing the property at the April 6, 1993 public sale and recording the certificate of
sale the same day, Bestrom failed to redeem the property within the six month period
of redemption. Thus, under Minn. Stat. Ann. § 580.12, First Bank acquired “all the
right, title, and interest” in the property on October 6, 1993, the date that the statutory
period of redemption expired, or on December 30, 1993, the date to which Bestrom’s
statutory rights of redemption were extended by agreement of the parties. No further
conveyance was necessary. Minn. Stat. Ann. § 580.12. Therefore, First Bank held
legal title to the property before the series of transactions, initiated on January 25,
1994, between Bestrom, First Bank and Quality Mortgage.

       Bestrom, nevertheless, contends that title never passed to First Bank after the
April 6, 1993 sale because First Bank did not obtain a court order prior to registering
title. Bestrom mistakenly relies on United States v. Ryan, 124 F. Supp. 1 (D. Minn.
1954), for support. Ryan involved the perfection of federal tax liens on real property
under the title registration system in Minnesota. Ryan ruled that the Minnesota
Registrar of Titles cannot recognize any involuntary transfer of property unless and
until the Registrar receives a court order directing a particular action. Ryan, 124 F.
Supp. at 5.


                                            -7-
      Bestrom is incorrect that passage of title following a foreclosure sale is
contingent upon registration pursuant to a court order. First, the case upon which
Bestrom relies for this position, Ryan, is inapposite to the present case because it
involved perfection of federal tax liens, rather than transfer of title after a foreclosure
sale.

       Second, Bestrom’s position conflicts with Minnesota’s statute governing
registration after foreclosure sales. According to Minnesota’s statute,

       Any person who has, by an action or other proceeding to enforce or foreclose a
       mortgage, lien, or other charge upon registered land, become the owner in fee
       of the land, or any part thereof, may have the title registered.

Minn. Stat. Ann. § 508.58 (West 1990).

        The plain language of Minn. Stat. Ann. § 508.58, clearly provides that a party
who has become the owner of property following a mortgage foreclosure “may”
subsequently register the title. Thus, even if the purchaser has not acquired a new
certificate of title, the purchaser already possesses legal title to the property. Title fully
vests when the statutory redemption period expires. See Johnson v. First National
Bank of Montevideo, 719 F.2d 270, 276 (8th Cir. 1983).

       Therefore, the court holds that First Bank held legal title to the property at the
expiration of the redemption period. The bankruptcy court and district court ruled
according to law when they determined that the loan from Quality Mortgage was to
acquire title to the property from First Bank and, therefore, TILA does not apply to the
transaction.




                                             -8-
                                  III.

Accordingly, the judgment of the district court is affirmed.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -9-